Citation Nr: 0115426	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dental trauma, for 
purposes of receiving Department of Veterans Affairs 
outpatient treatment. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
entitlement to service connection for dental trauma, for 
purposes of receiving Department of Veterans Affairs 
outpatient treatment. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination has been obtained by the RO, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  There is no medical or dental evidence that the veteran 
sustained dental trauma to any teeth in service, nor is there 
evidence of a current dental disorder related to service.


CONCLUSION OF LAW

The criteria for service connection for dental trauma, for 
purposes of receiving Department of Veterans Affairs 
outpatient treatment, have not been met.  38 U.S.C.A. 
§§ 1110, 1712 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.381, 
4.149, 17.161 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he sustained trauma to his face 
during World War II which resulted in the extraction of two 
bottom front teeth.  Instead of remaining on active duty for 
an additional two months so a bridge could be made, he 
elected to return home and wait for an letter authorizing a 
private dentist to perform the work at VA expense.  According 
to the veteran, after waiting for almost a year for the 
authorization letter, he became an inpatient and decided to 
pay for the work himself.  He said the bridge is fine and 
that he has no current disability.  However, he requests 
service connection for dental trauma, for purposes of 
receiving Department of Veterans Affairs outpatient 
treatment.

I.  Duty to Assist

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The law affects a claim such 
as this because the claim was pending on the date of 
enactment of the new law.  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103) (VCAA).  The veteran has been 
informed by a Statement of the Case issued in August 1999, as 
well as a Supplemental Statement of the Case issued in 
January 2001, of the evidence needed to prove his claim.  The 
notification requirement has therefore been satisfied even 
though the RO did not have an opportunity to apply the 
specific provisions of the VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). 
Service medical records are usually crucial in establishing a 
claim for service connection.  The veteran's claims file 
includes service medical records, with examination reports at 
the time of induction and separation from service.  However, 
the veteran has alleged that additional service medical 
records exist which have not been associated with the claims 
file.  Although no evidence suggests that any such records 
are missing, the RO requested that the National Personnel 
Records Center (NPRC) search for any additional service 
medical records pertaining to the veteran's case.  The NPRC 
responded that no additional service medical records could be 
located, indicating that any such record would have been 
stored in an area damaged by fire.  The Board is satisfied 
that the RO has made adequate efforts to obtain the veteran's 
service medical records.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990). 

Under these circumstances, VA has done everything reasonably 
possible to assist the veteran, and a remand would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  As such, 
further development and further expending of VA's resources 
is not warranted. 



II.  Discussion

According to the law, veterans are entitled to VA outpatient 
dental services and treatment under limited circumstances.  
The Board notes that during the pendency of this appeal VA 
regulations regarding service connection for dental disorders 
were revised, effective June 8, 1999.  See 64 Fed.Reg. 30392 
(June 8, 1999).  Where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to June 8, 1999, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis were not 
disabling conditions, and could be considered service-
connected solely for the purpose of determining entitlement 
to a dental examination or outpatient dental treatment.  See 
38 C.F.R. § 4.149 (effective prior to June 8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service and, when applicable, to 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  See 38 U.S.C.A.  § 1712 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.381 (effective June 8, 1999). Teeth 
noted as normal at entry will be service-connected if they 
were filled or extracted after 180 days or more of active 
service.  Id.

Although the RO did not consider the amended regulation, the 
Board concludes that there is no prejudice to the veteran in 
proceeding with his appeal since the regulatory change does 
not have any substantive effect regarding the veteran's 
entitlement to the claimed benefits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (the Board must consider whether 
the claimant is prejudiced when the Board addresses a 
question that has not been addressed by the RO; and the Board 
must set forth an adequate statement of reasons and bases for 
its decision).  The Board finds that it is not necessary to 
remand the matter for the issuance of a supplemental 
statement of the case concerning the regulatory change. 

In the present case, the Board has reviewed the veteran's 
service medical records, none of which make any reference to 
facial or dental trauma.  Moreover, although the veteran's 
dental records show that several teeth were extracted, they 
are negative for any evidence of service trauma leading to a 
dental condition. 

Following his separation from service, the RO issued a dental 
rating sheet on June 3, 1947, in which teeth numbers 11, 30 
and 31 were listed as eligible for treatment.  A letter dated 
June 11, 1947, notified the veteran that he had a service-
incurred dental condition for which certain treatment was 
authorized.  The RO explained that the condition was not 
considered disabling to a degree of 10 percent or more, and, 
accordingly, compensation was not payable.  A letter dated 
October 15, 1947, authorized the veteran to undergo a dental 
examination within 30 days by any dentist of his choice who 
had been approved by VA as a participating dentist on a fee 
basis.  The purpose of the examination was to determine if 
the veteran had a dental condition that was incurred in or 
aggravated by service.  No response from the veteran was 
made.  

In April 1998, after 50 years had past, the veteran submitted 
a VA Form 21-4138 (Statement in Support of Claim) in which he 
requested service connection for missing teeth due to dental 
trauma.  He alleged that he had two teeth extracted while on 
active duty in Europe.  He explained that he waited about a 
year for VA authorization to have a bridge made, but became 
an inpatient and paid for the bridge out of his own pocket.  
He indicated that he had the bridge replaced on one occasion 
since then.  At a hearing held in February 2000, the veteran 
clarified that his two front bottom teeth were removed due to 
abscesses, and was unable to recall any specific injury or 
trauma to the jaw or face.  He said that an authorization 
letter arrived approximately one year after he left service, 
but that he had already paid for the work that was performed 
by Dr. Richardson.  He said the bridge was fine but requested 
authorization for any possible future dental work.  

The Board emphasizes that both the old and new regulations 
clearly provide that conditions such as treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling 
conditions subject to compensation under VA laws, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381(a) (2000) and 38 
C.F.R. § 4.149 (in effect prior to June 8, 1999).  The 
veteran in the present case is claiming entitlement to 
service connection for service trauma leading to a dental 
disorder, for the purpose of receiving VA dental treatment.

The Court has held that in order to be entitled to outpatient 
dental treatment, a veteran must first meet the criteria 
specified in one of the clauses of 38 U.S.C.A.     § 
1712(b)(1)(A)-(H).  See 38 C.F.R. § 17.161; Woodson v. Brown, 
8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 (Fed. Cir. 1996).  
Furthermore, the Court has indicated that, if the evidence is 
insufficient to establish that the veteran is a member of one 
of the "classes" of eligibility for dental treatment, then 
the appeal must be denied.  Woodson, 8 Vet. App. at 355; see 
38 U.S.C.A. § 1712(b)(1)(A)-(H); 38 C.F.R.        § 17.161.

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161. See 38 U.S.C.A. § 1712.  Only three of 
those Classes are potentially applicable in this case.  With 
reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  In the present case, however, the 
evidence does not reflect that the veteran sustained an 
injury or disease in service resulting in disability subject 
to compensation.  See 38 C.F.R. § 4.150 (2000); see also 
Woodson, 8 Vet. App. at 354.  As such, the veteran does not 
satisfy Class I criteria.

With reference to the Class II criteria, a veteran who has a 
service-connected but noncompensable dental condition or 
disability shown to have been in existence at the time of 
discharge or release from active service may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  Here, the veteran filed his claim for service 
connection for a dental disorder due to service trauma long 
after separation from his period of service.  Thus, he does 
not meet the Class II criteria.  See 38 C.F.R. § 17.161; 38 
U.S.C.A. § 1712(a)(1)(B).

Finally, under Class II(a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  See 38 C.F.R. § 17.161; 38 U.S.C.A. § 1712(a)(1)(C).  
The veteran is not eligible under this category because the 
evidence does not reflect that he developed a dental disorder 
due to combat wounds or service trauma.  See VAOPGCPREC 5-97 
("service trauma" does not include the intended effects of 
treatment provided during the veteran's military service).

Based on the foregoing, the veteran does not meet any of the 
criteria for eligibility for VA outpatient dental treatment.  
In any event, the veteran testified at a February 2000 
hearing that the bridge was fine and that he had no current 
dental disability.  He argued, however, that service 
connection was warranted so that any future dental work could 
be performed at VA expense.  As the law is clear that a valid 
claim requires that a current disability be present, the 
Board finds that this argument is without merit.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for dental trauma, for purposes of 
receiving Department of Veterans Affairs outpatient 
treatment.  As such, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for dental trauma, for 
purposes of receiving Department of Veterans Affairs 
outpatient dental treatment, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

